Citation Nr: 1125267	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 3, 2008 for the grant of a total disability rating based on individual unemployability due to a service-connected disabilities.

2.  Entitlement to an effective date earlier than January 3, 2008, for the grant of  Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to a total rating for compensation based upon individual unemployability and DEA benefits, both effective from January 3, 2008.  The Veteran alleges he warrants an earlier effective date for the award of these benefits.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues on appeal has been accomplished.  

2.  The Veteran is not a credible historian.

3.  The Veteran filed a claim for a total rating for compensation based upon individual unemployability on October 31, 2003.

4.  Prior to January 3, 2008, the preponderance of the credible evidence is against a finding that the service-connected disabilities precluded the Veteran from performing substantially gainful employment consistent with his educational and occupational background.  

5.  The Veteran did not become eligible for DEA benefits until January 3, 2008.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a total rating for compensation based upon individual unemployability prior to January 3, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).  

2.  The requirements for an effective date of prior to January 3, 2008, for the grant of DEA benefits under Title 38, United States Code, Chapter 35, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.807 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in March 2004, November 2005, and August 2007.  These letters detailed the elements of a TDIU claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  Dingess also held that VA notice must include information regarding the effective date that may be assigned, and this was expressly done in the August 207 letter.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in June 2005, June 2006, and January 2008.  The Board finds that the examinations  are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Veteran was notified of his right to a hearing before the RO/Board; however, he waived that right.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims on appeal.  

II.  Credibility Determination

The Board will make a credibility determination, as it impacts the Board's decision.  After reviewing the evidence of record, the Board finds that the Veteran is not a credible historian.  The reasons follow.

The Veteran has given inconsistent facts pertaining to his employment.  For example, a May 2003 VA treatment record shows that the Veteran reported he was retired.  He stated that he had worked 23 years driving Greyhound buses and then worked 14 years as a corrections officer, for a total of 37 years.  However, in a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, dated October 2003, the Veteran indicated he had worked for the Department of Corrections for 12 years until October 2002.  When the Veteran signed that form, he acknowledged, "PENALTY: The law provides severe penalties which include fine or imprisonment or both for the willful submission of any statement or evidence of a material fact, knowing it to be false or for the fraudulent acceptance of any payment to which you are not entitled."  In that form, he wrote he worked for York Properties Security for two months from August 2003 to October 2003.  

However, at a July 2003 VA examination, the Veteran reported he last worked for the Department of Corrections approximately one year ago and had worked there for four to five years.  At a February 2004 VA examination, the Veteran reported he last worked in 1999.  He also stated he had worked for the Department of Corrections for 10 years.  Thus, in a form he submitted only four months prior to the February 2004 VA examination, the Veteran had stated he last worked in 2003, but had worked for the department of corrections for 12 years, with the job ending in 2002.  Additionally, in less than one year (May 2003 to February 2004), the Veteran reported he worked for the Department of Corrections from between four to 14 years.  Thus, depending on the document in the claims file will depend on whether the Veteran worked four to five years, 10 years, 12 years, or 14 years or the Department of Corrections.  These are inconsistent statements, and this significantly damages the Veteran's credibility for two reasons.  One, the inconsistency itself damages the Veteran's credibility.  Two, the inconsistent statements are directly related to the issue on appeal.

Further supporting the Board's questioning of the Veteran's credibility are additional inconsistent statements.  At a June 2005 VA examination, the Veteran reported he had not returned to work since the prior evaluation (which was in February 2004).  This would mean the Veteran had not worked from February 2004 to June 2005.  However, a VA Form 4192, Request for Employment Information in Connection with Claim for Disability Benefits, shows that the Veteran was working at Walmart for between 28 to 32 hours a week from April 2005 to August 2005.  Thus, at the time the Veteran was being examined at VA in June 2005, he was working for Walmart and yet he specifically told the VA examiner that he was not working.  This is another inconsistent statement, and the Board finds that the Veteran's report of not working at that time to be an intentionally false statement.  This further damages his credibility.

The Veteran has submitted two VA Forms 21-8940 during the appeal.  Interestingly, he provides inconsistent facts.  For example, in the one dated October 2003, he claims he worked for York Properties Security from August 2003 to October 2003.  In the Form dated November 2005, he claims he worked for York Properties Security from March 2004 to April 2004-a totally different time frame.

Due to the multiple inconsistent statements from the Veteran regarding his employment history, which inconsistent statements the Board finds are intentional, the Board will be according essentially no probative value to the Veteran's allegations regarding when and why he stopped working.

III. Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date for a total rating for compensation based upon individual unemployability is governed by the effective date provisions for increased ratings of 38 C.F.R. § 3.400(o).  See Hurd v. West , 13 Vet. App. 449 (2000) (Court applied 38 U.S.C.A. § 5110(b)(2), which applies to increased rating claims, to an individual unemployability claim).  The applicable effective date statute and regulations provide that the proper effective date for a total rating for compensation based upon individual unemployability is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Board notes that total disability ratings based on individual unemployability may be assigned where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Board finds that the Veteran has met the criteria for individual unemployability since service connection was awarded.  Specifically, he had a combined evaluation of 60 percent from May 16, 2003, to December 19, 2004.  Both posttraumatic stress disorder and the residuals of a back injury stem from the same incident, which allows the one disability rating of 60 percent to apply.  See 38 C.F.R. § 4.16(a)(2).  As of December 20, 2004, the Veteran was in receipt of a 70 percent evaluation for posttraumatic stress disorder and 10 percent evaluation for residuals of a low back injury.  

Entitlement to a total compensation rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of an effective date earlier than January 3, 2008, for the award of a total rating for compensation based upon individual unemployability.  First, the Board notes that there is medical evidence supporting a finding that the Veteran was not precluded from employment prior to January 3, 2008.  For example, in the February 2004 VA examination report, the examiner stated that the Veteran had a psychiatric disabilities that produced difficulty in interpersonal relations and irritability and difficulty getting along with others that resulted in difficulty with employment but that did not "in and of themselves preclude employment."  In the June 2005 VA examination report, the examiner there stated that the Veteran's ability to maintain employment was severely "but not totally" compromised.  In the June 2006 VA examination report, the examiner stated that the Veteran's psychiatric symptoms would make employment difficult but did not, in and of itself, preclude employment.  He noted at that time that the Veteran had physical disabilities that impacted his ability to be gainfully employed, which included a stent in the heart, hypertension, and back problems.  The Board notes that even if the VA examiners determined the Veteran was unable to work, the Board would have rejected the medical opinions due to its conclusion that the Veteran is not a credible historian.  The examiners rely upon statements provided by the Veteran in making their determinations.  When a veteran provides false information regarding his employment history, the examiner cannot provide an accurate picture of the Veteran's ability to obtain and sustain gainful employment.  The VA examiners took the Veteran at his word; however, the record clearly shows a misrepresentation of his employment history, which the Board suspects is for the purpose of VA granting individual unemployability benefits.

For these reasons, the Board accords no probative value to the statements made from physicians at the Goldsboro Psychiatric Clinic.  Such opinions are based upon the Veteran's history, and the Board rejects the Veteran's history as being inconsistent and unreliable.  Not only does this finding pertain to the Veteran's employment history, but it also impacts the symptoms the Veteran alleges he has associated with posttraumatic stress disorder.  In other words, because the Board cannot trust the Veteran's statements, that includes his statements as to the severity of the service-connected posttraumatic stress disorder.  The Veteran told a VA examiner in June 2005 that he had not worked since 1999, when he was currently working at Walmart for 32 hours a week.  That misrepresentation (and the misrepresentation that he had last worked in 1999 when he had worked until October 2002) was intentional on the Veteran's part, and, as a result, all of his statements to VA are tainted and are accorded no probative value.  

The preponderance of the evidence is against the claim for entitlement to an earlier effective date for the award of a total rating for compensation based upon individual unemployability, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

DEA Benefits 

The September 2008 rating decision granted the Veteran basic eligibility to DEA benefits under 38 U.S.C. Chapter 35 effective January 3, 2008, the date that the Veteran was found permanent and totally disabled.  The Veteran contends that he should have an effective date earlier than January 3, 2008.

For the purposes of DEA under 38 U.S.C. Chapter 35, basic eligibility exists if the Veteran was discharged from service under conditions other than dishonorable and if he has a permanent and total service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. §§ 3.807, 21.3021.  There are other avenues through which basic eligibility may be granted; however, they involve factors not applicable here, e.g., the death of the Veteran or if the Veteran is currently on active duty.  Id.

As the Veteran is not entitled to an effective date prior to January 3, 2008 for a total rating for compensation based upon individual unemployability, accordingly, he is also not shown to be entitled to a date prior to this for entitlement to DEA benefits.  Because he is not shown to be in receipt of total disability prior to this date, entitlement to DEA benefits cannot be granted prior to this date.  The evidence fails to show any basis other than total disability for which he would be entitled to DEA benefits, thus January 3, 2008 is the earliest date for which such entitlement is warranted. 

Although the Veteran may contend that he is entitled to an earlier effective date for Chapter 35 DEA benefits, VA regulations dictate the specific circumstances and criteria which must be met before DEA benefits may be granted.  As these criteria have not been met prior to of January 3, 2008, an effective date prior to this date for the grant of DEA benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to an effective date earlier than January 3, 2008, for the award of a total rating for compensation based upon individual unemployability is denied.  

Entitlement to an effective date earlier than January 3, 2008, for eligibility for DEA benefits is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


